Citation Nr: 1607079	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-38 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as due to service-connected bilateral knee arthritis.
 
2.  Entitlement to service connection for a left shoulder disability, to include as due to service-connected bilateral knee arthritis.
 
3.  Entitlement to service connection for a back disability, to include as due to service-connected bilateral knee arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1967 to June 1969.  Subsequently, he had additional service in the Army National Guard of South Carolina and in the United States Army Reserve.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

These issues were previously remanded by the Board for further development in November 2012 and December 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of these claims.  

Specifically, the Board notes that these issues were remanded in December 2014 
in order to obtain etiological opinions pertaining to the Veteran's bilateral shoulder and back disability.  

In this regard, a VA physician provided pertinent medical opinions in March 2015 and again in July 2015.  In March 2015, the physician found that there is less than 50 percent probability that the back problem has an etiology related to his military service or to his knee problem.  The examiner noted that the Veteran was diagnosed with lumbar facet joint arthropathy on January 13, 2009, but complained that his pain started in the late 1980s.  He suffered what was called a lumbar strain on November 10, 2007, and had a lumbar fusion at L4-5 in July 2011. 

In July 2015, the physician stated that the condition claimed is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that his opinion was the same as on March 19, 2015.  He noted that the Veteran was discharged from the military in 1969.  There was no history of a back injury in the service.  The examiner, therefore, opined that the back problem is less likely than not related to the service-related knee problem.

In March 2015, the examiner also found that there is a less than 50 percent probability that the Veteran's bilateral shoulder problem has an etiology related to active service or that was caused by or aggravated by his knee problems.  The examiner noted that the Veteran was diagnosed with bilateral acromioclavicular (AC) joint arthropathy January 13, 2009, with his pain beginning in the 1980s.  He has degenerative changes in his AC joint bilaterally, and the examiner opined that this is related to generalized osteoarthritis rather than an injury of both shoulders simultaneously.  The record reflects little use of cane or walker but the examiner stated that he did not think that his shoulders have been subjected to significant weight bearing bilaterally that could have contributed to this.  In July 2015, the examiner opined that this is related to generalized osteoarthritis in a 68-year-old man and is less likely than not related to his service-related knee problems.

The Board notes that the Veteran reported at a January 2009 VA examination that his bilateral shoulder pain started with injuries in 1986 while in the active Reserve and his low back pain started with an injury in 1989 while in the active Reserve, and he was put on profile for these complaints.

Upon review of these VA opinions, the Board finds that it is not apparent that the VA examiner gave any consideration to the Veteran's service in the Army Reserve or National Guard in rendering these opinions.  Moreover, these  VA opinions also did not discuss the theory of aggravation in relation to the Veteran's back disability, as specifically requested in the December 2014 remand.  As such, the Board finds that clarifying opinions must be obtained. 

Further, the Board notes that the Veteran indicated on a March 1999 Authorization and Consent to Release Information form that he was treated from 1969 to 1973 and from "1984 - 1982" at the VA Medical Center (VAMC) in Newington, Connecticut.  Attempts should be made to obtain these records. 

Finally, the Veteran should be given proper notice of the requirements for establishing direct service connection, as the April 2008 notice letter only addressed secondary service connection.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a service connection claim on a direct basis.

2. Obtain all available medical records from the Newington, Connecticut VAMC (and associated clinics) from 1969 to 1973 and from 1980-1985, to specifically include searches of retired or archived paper records.

3. Request that a VA examiner review the claims file and provide an addendum medical opinion.  If the VA examiner determines that an additional examination of the Veteran is necessary, such should be scheduled.  Following a review of all relevant evidence from the claims file, the VA examiner is asked to offer the following opinions:

a. Is it as likely as not (a 50 percent probability or greater) that a right and/or left shoulder disability began during service or is etiologically related to his active service, his Reserve service, or his National Guard service?

b. Is it as likely as not (a 50 percent probability or greater) that a back disability began during service or is etiologically related to his active service, his Reserve service, or his National Guard service?

c. Is it at least as likely as not (a 50 percent probability or greater) that a back disability was caused (proximately due to) the service-connected bilateral knee arthritis?

d. If the answer to the above question is negative, is it at least as likely as not (a 50 percent probability or greater) that the back disability was aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected bilateral knee arthritis?

In rendering the opinions requested above, the VA examiner should assume that the Veteran 1) is service-connected for bilateral knee arthritis; 2) sustained injuries of the shoulders and back in September 1985, December 1986, May 1987, and August 1988; and 3) has current diagnoses of acromioclavicular (AC) joint arthropathy, bilateral shoulder strain, lumbar facet arthropathy, and lumbar strain.  A rationale should be given for all opinions and conclusions rendered.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

4. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



